NO. 12-08-00276-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           §
IN RE: REGINALD CHILTON,
RELATOR                                                    §    ORIGINAL PROCEEDING

                                                           §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Reginald Chilton seeks habeas relief from this court alleging that his parole was illegally
revoked because the revocation hearing was not held within the time required by law. We dismiss
for want of jurisdiction.
         The original habeas jurisdiction of the courts of appeals is limited to those cases in which a
person's liberty is restrained because the person has violated an order, judgment, or decree entered
in a civil case. TEX . GOV 'T CODE ANN . § 22.221(d) (Vernon 2004). Stated another way, courts of
appeals do not have original habeas corpus jurisdiction in criminal law matters. See id. Because the
underlying cause is a criminal case, we are without jurisdiction to grant the requested habeas relief.
Accordingly, Chilton’s application for writ of habeas corpus is dismissed for want of jurisdiction.
Opinion delivered June 25, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)